DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5.

Claim Objections
Claim 1 is objected to because of the following informalities: “free phosphate, hydrogen phosphate, and/or dihydrogen phosphate ions” should be recited as --- free phosphate ions, hydrogen phosphate, and/or dihydrogen phosphate --- to be technically correct.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “phosphate, hydrogen phosphate, and/or dihydrogen phosphate ion” should be recited as --- free phosphate ions, hydrogen phosphate, and/or dihydrogen phosphate --- to be technically correct.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: “the surfactant for modifying the micro-nano particles” should be replaced with --- the surfactant for modifying the zeolite ---.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: “or combinations of such amphiphilic surfactants” should be removed.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “free phosphate, hydrogen phosphate, and/or dihydrogen phosphate ions” should be replaced with --- free phosphate ions, hydrogen phosphate, and/or dihydrogen phosphate ---.  Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claimed method does not appear to be taught in the prior art. Rajaiah et al. (US 2018/0133119) disclose a multi-phase oral composition for whitening teeth (abstract), wherein the multi-phase oral composition may be a water-in-oil-in-water emulsion (¶ [0027]), and comprises phosphate (¶ [0123]) and calcium (¶ [0190]). Rajaiah et al. do not disclose the claimed method of preparing a water-in-oil-in-water emulsion. Pradhan discloses a process for preparing a water-in-oil-in-water emulsion (abstract), but does not disclose the claimed method of preparing a water-in-oil-in-water emulsion. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,259,999. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite specific organic and/or inorganic micro-nano particle) and thus read on the instant claims.

Conclusion
Claims 1-5 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612